El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En el mes de julio de 1920 Bernardo itosa emancipó a sil hijo de diez y nueve años de edad, Francisco Rosa y Lienza. En septiembre de 1920 Bernardo Rosa y su liijo Francisco Rosa y Lienza vendieron a Román Félix y Do-minga Maldonado una finca rústica de la cual eran dueños en común proindiviso los vendedores. La finca pertenecía a la sociedad conyugal y Bernardo Rosa adquirió la mitad de ella a la muerte de su esposa y su Mjo Francisco Rosa la otra mitad por herencia. .
Junto con la escritura de compraventa de la referida finca las partes presentaron para su inscripción una escri-tura de préstamo hipotecario a favor de Bernardo y Francisco Rosa por la suma de $5,000.00, garantizada con la misma propiedad.
Tanto la inscripción de la escritura de compraventa como la de préstamo hipotecario fueron denegadas.
El recurso en este caso ha sido establecido por Román Félix, el comprador, y la nota denegatoria de inscripción de la escritura de compraventa es como sigue:
“Inscrito el precedente documento, con vista de la escritura de emancipación y otro de donde resulta que Román Félix es casado con Dominga Maldonado; solo en cuanto a la participación que trasmite don Bernardo Rosa y Cuadrado, al folio 160 del tomo 32 de Río Piedras, finca 958 triplicado, inscripción 16a.; y deniego la inscripción en cuanto a la participación trasmitida por el menor emancipado, porque la comparecencia y actuación del primero en la escritura se refiere sólo a la venta de su condominio sin que preste a su hijo emancipado también vendedor, el consentimiento que previene el artículo 307 del Código Civil como quedó enmen-dado en 8 de marzo de 1906, habiéndose tomado en. su lugar ano-tación preventiva por el término legal en el mismo asiento. San Juan, P. R., 29 de noviembre de 1920.”
El artículo 307 del Código Civil en el cual funda su nega-tiva el registrador, prescribe lo siguiente:-
*166“La emancipación habilita al menor para regir su persona y bienes como si fuera mayor; pero hasta que llegare a la mayor edad no podrá el emancipado contraer promesa u obligación alguna que exceda del importe de sus rentas por un año. Tampoco podrá gravar ni vender bienes inmuebles suyos sin consentimiento de su padre, en defecto de éste, sin el de su madre, y, en su caso, sin el de su tutor. Tampoco podrá comparecer en juicio sin la asistencia de dichas personas.”
Se verá que el artículo simplemente habla del consenti-miento y no dice que tal consentimiento deba ser expreso como se dice por ejemplo en el artículo 1328 del Código Civil donde se prohíbe al esposo vender o comprar los bienes in-muebles de la sociedad de gananciales sin el consentimiento expreso de la esposa.
El recurrente con la cita que hace de Escriclie, Diccio-nario Razonado de Legislación y Jurisprudencia, página 507, sostiene que la adhesión de uno a la voluntad de otro, o al concurso mutuo de la voluntad de las partes sobre un hecho que aprueban con pleno conocimiento constituye consenti-miento.
Los vendedores en la escritura eran, como hemos dicho, dueños en común proindiviso, y empezaban manifestando en la escritura que comparecían de una parte, don Bernardo Rosa y Cuadrado y don Francisco Rosa; en otras palabras, ellos comparecían juntos para vender una sola finca en su totalidad de la que eran dueños conjuntamente y en toda la escritura y en diferentes partes de ella hablan de vender toda la propiedad.
Además en el segundo párrafo de la escritura dicen:
“Siguen exponiendo los comparecientes que teniendo todos con-venido la compraventa de la descrita finca la llevan a efecto y for-malizan en la forma y manera que explican las cláusulas que a con-tinuación otorgan:”
Y pasan entonces a expresar que Bernardo Rosa y Cua-drado y Francisco Rosa y Lienza hacen venta real y abso-*167luta a favor ele don Román Félix sin reserva ni limitación alguna, y en la cláusula tercera se dice que todas las partes aceptan dicha escritura.
Además en la cláusula final las partes*ratifican el conte-nido de la escritura.
Creemos que es claro que cuando dos dueños en común proindiviso, padre e hijo, comparecen en una escritura para vender una finca, el consentimiento del padre para la venta por el hijo se presumiría irrefutablemente, aún cuando las anteriores citas más o menos expresas de las escrituras no mostraban en realidad un consentimiento.
A mayor abundamiento estas consideraciones están sos-tenidas por el hecho de que tanto el padre como el hijo com-parecían conjuntamente para aceptar una hipoteca consti-tuida sobre la misma propiedad por el comprador.
Sin tratar de discutir todos los principios de estoppel que podrían surgir, nos sentimos obligados a resolver que el consentimiento del padre a la venta hecha por el hijo de no darse expresamente debe inferirse necesariamente.
La nota del registrador debe ser revocada debiendo veri-ficarse la inscripción.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son. Los Jueces- Sres. Presidente Hernández y Asociado A! drey, disintieron.